


Exhibit 10.1


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into on April
1, 2014”), by and between ValueVision Media, Inc, and Keith R. Stewart. This
Amended Agreement amends and restates the 2010 Agreement.
A.
The Company is a multichannel electronic retailer which currently operates under
the ShopHQ brand.

B.
The Company believes it is in the best interests of the Company and its
shareholders to continue in effect the change in control severance provisions of
the 2010 Agreement, as modified under this Amended Agreement, to provide
inducement for Executive (1) to remain in the service of the Company in the
event of any proposed or anticipated Event (as defined below) and (2) to remain
in the service of the Company in order to facilitate an orderly transition if an
Event occurs, without regard to the effect such Event may have on Executive’s
employment with the Company, and believes it is in the best interests of the
Company and its shareholders that Executive be in a position to make judgments
and advise the Company with respect to proposed changes in control of the
Company.

C.
The Company and the Executive desire to enter into this Amended Agreement to
include the change in control severance benefits set forth under the 2010
Agreement and make certain other changes, as modified herein, such that this
Amended Agreement will replace and supersede the 2010 Agreement in its entirety.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:
1.
Definitions. The capitalized terms used in this Amended Agreement have the
following meanings:

(a)
“2010 Agreement” means the Amended and Restated Employment Agreement, dated
February 19, 2010, between the Company and the Executive.

(b)
“Affiliate” means any corporation that is a Subsidiary or Parent of the Company.

(c)
“Amended Agreement” means this Second Amended and Restated Employment Agreement,
dated April 1, 2014, between the Company and the Executive.

(d)
“Amended Agreement Date” means the effective date the Amended Agreement.

(e)
“Base Salary” means Executive’s annual base salary in effect from time to time
as set forth in Section 5(a) below.

(f)
“Board” means the Board of Directors of the Company, including any authorized
committee of the Board.

(g)
“Cause” means:

(i)
a material act of fraud which results in or is intended to result in Executive’s
personal enrichment at the expense of Company, including without limitation,
theft or embezzlement from Company;

(ii)
public conduct by Executive materially detrimental to the reputation of Company,

(iii)
material violation by Executive of any written Company policy, regulation or
practice which violation (A) remains uncured thirty (30) days after receipt by
Executive of a written notice specifying in reasonable detail the action that
the Board alleges to be a violation; or (B) has had a material adverse effect on
the business or reputation of the Company;

(iv)
Executive’s willful or grossly negligent failure to adequately perform the
duties of his position to the material detriment of the Company;

(v)
commission of conduct constituting a felony;

(vi)
a material breach by Executive of any of the terms and conditions of this
Amended Agreement, which breach remains uncured thirty (30) days after receipt
by Executive of written notice specifying in reasonable detail the action that
the Board alleges to be such breach;

(vii)
Executive continues to materially fail to perform his duties hereunder, which
failure remains uncured thirty (30) days after a written demand for performance
is delivered to Executive by the Board or its representative, which written
demand specifically identifies the manner in which the Board believes that
Executive has not performed Executive’s duties (it being understood that the
non-attainment of Company performance goals, in and of itself, shall not be
considered a failure that constitutes Cause); or

(viii)
Executive engages in excessive absenteeism unrelated to illness or permitted
vacation that continues for five (5) business days after receipt by Executive of
written notice specifying in reasonable detail such excessive absenteeism.

(h)
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code will include a reference to such provision as it
may be amended from time to time and to any successor provision, including
current and future regulations and guidance thereunder.

(i)
“Company” means ValueVision Media, Inc., a Minnesota corporation, or any
successor thereto.





--------------------------------------------------------------------------------




(j)
“Disability” means the inability of Executive to perform on a full-time basis,
even with reasonable accommodation(s) that do(es) not impose an undue hardship
on the Company’s business, the essential duties and responsibilities of his
employment with the Company by reason of his illness or other physical or mental
impairment or condition, as determined by a physician mutually acceptable to
Executive and the Company, if such inability continues for an uninterrupted
period of 180 days or more during any 365-day period. A period of inability
shall be “uninterrupted” unless and until Executive returns to full-time work
for a continuous period of at least thirty (30) calendar days.

(k)
“Event” means any of the following:

(i)
The acquisition by any individual, entity or group (within the meaning of
Exchange Act Sections 13(d)(3) or 14(d)(2)) of beneficial ownership (within the
meaning of Exchange Act Rule 13d-3) of 30% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of the
Board (the “Outstanding Company Voting Securities”). Notwithstanding the
foregoing sentence, the following acquisitions will not constitute an Event:

A.
any acquisition of common stock or voting securities of the Company directly
from the Company,

B.
any acquisition of common stock or voting securities of the Company by the
Company or any of its wholly owned subsidiaries,

C.
any acquisition of common stock or voting securities of the Company by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Subsidiaries, or

D.
any acquisition by any corporation with respect to which, immediately following
such acquisition, more than 70% of, respectively, the then-outstanding shares of
common stock of such corporation and the combined voting power of the
then-outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately before such acquisition in
substantially the same proportions as was their ownership, immediately before
such acquisition, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be.

(ii)
Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board. However, any individual becoming a
director of the Board after the Amended Agreement Date, whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest.

(iii)
Approval by the shareholders of the Company of a reorganization, merger,
consolidation or statutory exchange of Outstanding Company Voting Securities,
unless immediately following such reorganization, merger, consolidation or
exchange, all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately before such reorganization,
merger, consolidation or exchange beneficially own, directly or indirectly, more
than 70% of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger, consolidation or exchange in
substantially the same proportions as was their ownership, immediately before
such reorganization, merger, consolidation or exchange, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be.

(iv)
Approval by the shareholders of the Company of (x) a complete liquidation or
dissolution of the Company or (y) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation with
respect to which, immediately following such sale or other disposition, more
than 70% of, respectively, the then-outstanding shares of common stock of such
corporation and the combined voting power of the then-outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately before such sale or other disposition in
substantially the same proportion as was their ownership, immediately before
such sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be.

Notwithstanding the above, an Event shall not be deemed to occur with respect to
Executive if the acquisition of the 30% or greater interest referred to in
Section 1(k)(i) is by a group, acting in concert, that includes Executive or if
at least 30% of the then-outstanding common stock or combined voting power of
the then-outstanding voting securities (or voting equity interests) of the
surviving corporation or of any corporation (or other entity) acquiring all or
substantially all of the assets of the Company




--------------------------------------------------------------------------------




shall be beneficially owned, directly or indirectly, immediately after a
reorganization, merger, consolidation, statutory share exchange or disposition
of assets referred to in Section 1(k)(iii) or (iv) by a group, acting in
concert, that includes Executive.
(l)
“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

(m)
“Executive” means Keith R. Stewart, currently a resident of Minnesota.

(n)
“Good Reason” means the occurrence of any one of the following events:

(i)
The Executive is impacted by a mandatory relocation of the Executive’s principal
place of employment to a location more than 50 miles from Executive’s current
office location;

(ii)
The Company, materially reduces the Executive’s total compensation opportunity
(excluding equity) (unless part of an across-the-board compensation opportunity
or benefit plan reduction applicable on a similar basis to all other senior
executive officers of the Company and, in that event, provided that such
reduction does not exceed 5%of Executive’s total compensation opportunity);

(iii)
The Company materially breaches its obligations to pay the Executive, unless the
failure to pay is a result of a good faith dispute between the Company and the
Executive; or

(iv)
The Company substantially diminishes the duties, responsibilities or title of
the Executive such that the position held is no longer the Chief Executive
Officer in title or deed or the circumstances described in Section 1(k)(ii)
shall occur,

provided that such event shall constitute Good Reason only if Executive (A)
continues to satisfactorily perform job duties as assigned and continues in
employment through the date established by Executive as his last day of
employment; (B) provides the Company written notice (in the case of a Good
Reason resignation), within one month after the initial existence of Good
Reason, which details the facts showing that Good Reason exists and includes a
proposed last day of employment within 60 days after the initial existence of
Good Reason. The Company shall have thirty (30) days following receipt of such
notice to correct the occurrence; and only if the Company fails to correct the
occurrence does Good Reason exist; (C) returns to the Company, all Company
property in the Executive’s possession in accordance with Section 15(b)(Return
of Records and Property) of this Amended Agreement; and (D) complies with the
terms of any non-compete, confidentiality, invention or other written agreements
contained in this Amended Agreement or otherwise applicable to Executive.
Good Reason shall not include any occurrence under this definition of which
Executive has consented in writing stating specifically that such occurrence
shall not constitute Good Reason or of which Executive had actual knowledge of
for at least two (2) calendar months and did not give a notice described above
with respect to the occurrence


(o)
“Incumbent Board” means the Board as of the Amended Agreement Date.

(p)
“Plan” means the ValueVision Media, Inc. 2011 Omnibus Incentive Plan, as amended
and in effect from time to time.

(q)
“Restrictive Period” means the 18 consecutive months following the date of
termination of Executive’s employment.

(r)
“Share” means a share of Stock.

(s)
“Stock” means the common stock, par value $0.01 per share, of the Company.

(t)
“Subsidiary” means, with respect to the Company, any corporation or other entity
that is required to be combined with the Company as a single employer under Code
§ 414(b) or (c).

(u)
“Transition Period” means the period commencing at the time the first Event
occurs during the term of this Amended Agreement and ending on the date that is
one year thereafter.

2.
Employment. Executive shall continue to serve as Chief Executive Officer of the
Company, and Executive agrees to perform services for the Company, upon the
terms and conditions set forth in this Amended Agreement.

3.
Term of Employment. Unless terminated at an earlier date in accordance with
Section 11 hereof, the term of Executive’s employment with the Company under
this Amended Agreement shall be for a period of one year, or through March 31,
2015. Thereafter, unless terminated at an earlier date in accordance with
Section 11 hereof, the term of Executive’s employment with the Company hereunder
shall be automatically extended for successive one-year periods, unless either
party gives written notice to the other party at least 90 days prior to the
expiration of the initial term, or any additional term, that such party elects
not to extend the term of Executive’s employment under this Amended Agreement.

4.
Position and Duties.

(a)
Employment with the Company. Executive shall continue as the Chief Executive
Officer of the Company for the duration of the term of Executive’s employment
with the Company hereunder, and shall have the authority, duties and
responsibilities commensurate and consistent with such position and title.
Executive’s employment hereunder shall be based at the Company’s corporate
headquarters, currently located in Eden Prairie, Minnesota.

(b)
Board of Directors. Executive is currently a member of the Board. While
Executive is employed as an executive officer of the Company hereunder, the
Board shall include Executive in the slate of Directors each year nominated by
the Board for election at each annual shareholders meeting, and Executive shall
continue to serve on the Board, without compensation other than that specified
in this Amended Agreement.

(c)
Performance of Duties and Responsibilities. Executive shall serve the Company
faithfully and to the best of his





--------------------------------------------------------------------------------




ability and shall devote his full working time, attention and efforts to the
business of the Company during his employment with the Company. During his
employment with the Company, Executive may participate in charitable activities
and personal investment activities to a reasonable extent, and he may serve as a
director of business and civic organizations as approved by the Board so long as
such activities and directorships do not interfere in a material manner with the
performance of his duties and responsibilities hereunder or conflict with the
business of the Company.
(d)
No Conflicting Agreements. Executive represents and warrants to the Company that
(i) he is not currently subject to any non-compete or non-solicitation
agreements or similar agreements with any entity other than the Company, and
(ii) he is under no other contractual or legal commitments that would prevent
him from fulfilling his duties and responsibilities as set forth in this Amended
Agreement. If Executive is subject to any non-disclosure agreement or similar
agreement with any entity other than the Company, he agrees to comply fully with
such other agreement in connection with his activities with the Company.
Executive acknowledges that the Company is relying on the representations,
warranties and agreement in this Section 4(d) in connection with its employment
of Executive pursuant to this Amended Agreement.

5.
Compensation.

(a)
Base Salary. As of the Amended Agreement Date, the Company shall pay Executive
for services provided hereunder an annualized Base Salary of $713,554.00, less
applicable deductions and withholdings, which shall be paid in cash in
accordance with the Company’s normal payroll practices to the extent applicable
to Executive. Executive’s Base Salary may be adjusted annually by the Board, in
its sole discretion, provided that the Base Salary shall not be decreased,
unless such decrease is part of an across-the-board uniformly applied reduction
affecting all senior executives of the Company and not disproportionately more
to Executive.

(b)
Annual Incentive Bonus. For each fiscal year Executive is employed by the
Company hereunder, Executive shall be eligible for an annual incentive bonus for
such fiscal year, based on achievement of objectives established by the Board or
the Compensation Committee in its discretion, provided Executive remains
employed by the Company on the last day of such fiscal year. Executive’s annual
incentive bonus if the Company achieves target objectives shall be 75% of
Executive’s annual Base Salary for such fiscal year. Executive is eligible to
receive annual incentive payments of between zero percent (0%) and 150 percent
(150%) of Executive’s annual Base Salary in any given fiscal year (or such other
percentage of Base Salary as may be established by the Compensation Committee
for the annual incentive plan for officers for such fiscal year) based on
under-achievement or over-achievement of target objectives. Achievement of the
objectives for each fiscal year shall be determined in good faith by the Board
or the Compensation Committee in its sole discretion within 60 days after the
end of the fiscal year; and the annual incentive bonus will be paid in a lump
sum promptly following such determination, but no later than 75 days after the
end of the fiscal year.

(c)
Employee Benefits. While Executive is employed by the Company hereunder,
Executive shall be eligible to participate in all employee benefit plans and
programs of the Company, including without limitation, retirement plans and
medical, life, and disability insurance plans, to the extent that Executive
meets the eligibility requirements for each individual plan or program as
generally applicable to other executive officers of the Company; provided,
however, that except as herein otherwise provided, the Company provides no
assurance as to the adoption or continuance of any particular employee benefit
plan or program and Executive’s participation in any such plan or program shall
be subject to the provisions, rules and regulations applicable thereto
consistent with the provisions, rules and regulations generally applicable to
other executive officers of the Company.

(d)
Expenses. While Executive is employed by the Company hereunder, the Company
shall reimburse Executive for all reasonable and necessary out-of-pocket
business, travel and entertainment expenses incurred by him in the performance
of his duties and responsibilities hereunder, subject to the Company’s normal
policies and procedures for expense verification and documentation.

6.
Confidential Information. During the term of Executive’s employment with the
Company and at all times thereafter, Executive shall not divulge, furnish or
make accessible to anyone or use in any way other than in the ordinary course of
the business of the Company, any confidential, proprietary or secret knowledge
or information of the Company that Executive has acquired or shall acquire
during his employment with the Company, whether developed by himself or by
others, concerning (i) any trade secrets, (ii) any confidential, proprietary or
secret designs, processes, formulae, plans, devices or material (whether or not
patented or patentable) directly or indirectly useful in any aspect of the
business of the Company, (iii) any customer or supplier lists of the Company,
(iv) any confidential, proprietary or secret development or research work of the
Company, (v) any strategic or other business, marketing or sales plans of the
Company, (vi) any financial data or plans respecting the Company, or (vii) any
other confidential or proprietary information or secret aspects of the business
of the Company. Executive acknowledges that the above-described knowledge and
information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such knowledge or information other than for the
sole benefit of the Company would be wrongful and would cause irreparable harm
to the Company.





--------------------------------------------------------------------------------




During the term of Executive’s employment with the Company, Executive shall
refrain from any acts or omissions that would reduce the value of such knowledge
or information to the Company. The foregoing obligations of confidentiality
shall not apply to any knowledge or information that (i) is now or subsequently
becomes generally publicly known in the form in which it was obtained from the
Company, other than as a direct or indirect result of the breach of this Amended
Agreement by Executive, (ii) is independently made available to Executive in
good faith by a third party who has not violated a confidential relationship
with the Company, or (iii) is required to be disclosed by law, provided
Executive provides adequate prior notice to the Company to seek a protective
order.
7.
Ventures. If, during the term of Executive’s employment with the Company,
Executive is engaged in or associated with the planning or implementing of any
project, program or venture involving the Company and a third party or parties,
all rights in such project, program or venture shall belong to the Company.
Except as approved in writing by the Board, Executive shall not be entitled to
any interest in any such project, program or venture or to any commission,
finder’s fee or other compensation in connection therewith, other than the
compensation to be paid to Executive by the Company as provided herein.
Executive shall have no interest, direct or indirect, in any customer or
supplier that conducts business with the Company, unless such interest has been
disclosed in writing to and approved by the Board before such customer or
supplier seeks to do business with the Company, provided that the Company hereby
expressly acknowledges and approves Executive’s continuing participation with
and ownership stake in Orin Briant Inc., d/b/a The Stick Jacket Company
(“Orin”).

8.
Restrictive Covenants. In consideration of the Company’s grant of the Stock
Options covering 500,000 shares of Common Stock on the commencement date of that
certain previous Employment Agreement between the Company and Executive entered
into on August 27, 2008 (the “2008 Agreement”), and the offer of the severance
benefits and other compensation described in the 2008 Agreement and this Amended
Agreement, Executive agrees to the following reasonable restrictions on
Executive’s competitive activities, which are intended to carry forward the
restrictions originally set forth in the 2008 Agreement. Executive acknowledges
that these benefits pursuant to the 2008 Agreement and this Amended Agreement,
and each of them, have a value that is greater than anything to which Executive
would otherwise be entitled during Executive’s employment with the Company.

(a)
Agreement Not to Compete. During the term of Executive’s employment with the
Company and for eighteen (18) consecutive months following the date of
termination of Executive’s employment, whether such termination is with or
without Cause, or whether such termination is at the instance of Executive or
the Company, Executive shall not, directly or indirectly, in any country in
which the Company or any of its Affiliates operates or contemplates operating
during the twelve (12) months prior to the last day of Executive’s employment,
own, manage, control, have any interest in, participate in, lend his name to,
act as consultant or advisor to or render services (alone or in association with
any other person, firm, corporation or other business organization) for:

(i)
HSN, Inc., QVC, Inc., Jewelry Television Network and of their subsidiaries, and
any of their affiliates who are primarily engaged in the home shopping business;
or

(ii)
any other person or entity engaged in the television home shopping business; or

(iii)
any infomercial business having as a primary focus the marketing to consumers of
products of a similar nature as the products being offered on the Company’s
television programming or websites; or

(iv)
the directly-related e-commerce operations of another home shopping company or
network, such as, for example, QVC.com or HSN.com; or

(v)
a vendor whose primary business is to provide products or services to entities
listed in clauses (i) through (iv) above.

Neither the ownership by Executive, as a passive investment, of less than 1% of
the outstanding shares of capital stock of any corporation listed on a national
securities exchange or publicly traded in the over-the-counter market nor the
participation in the management and ownership of Orin in a manner that does not
materially interfere with Executive’s duties and obligations hereunder shall
constitute a breach of this Section 8(a).
(b)
Agreement Not to Hire. During the term of Executive’s employment with the
Company and for the Restrictive Period, Executive shall not, directly or
indirectly, hire, engage, accept an application from, or solicit any person who
is then an employee of the Company or who was an employee of the Company at the
time of Executive’s termination of employment, in any manner or capacity,
including without limitation as a proprietor, principal, agent, partner,
officer, director, stockholder, employee, member of any association, consultant
or otherwise, to cease employment with the Company. For purposes of this Section
8(b), the term “solicit” shall not include general newspaper or similar
advertisements for employment opportunities with Executive or with any
subsequent employer of Executive.

(c)
Agreement Not to Solicit. During the term of Executive’s employment with the
Company and for the Restrictive Period, Executive shall not, directly or
indirectly, solicit, request, advise or induce any current or potential
customer, supplier or other business contact of the Company to cancel, curtail
or otherwise change its relationship





--------------------------------------------------------------------------------




with the Company, in any manner or capacity, including without limitation as a
proprietor, principal, agent, partner, officer, director, stockholder, employee,
member of any association, consultant or otherwise.
(d)
Blue Pencil Doctrine. If the duration of, the scope of or any business activity
covered by any provision of this Section 8 is in excess of what is valid and
enforceable under applicable law, such provision shall be construed to cover
only that duration, scope or activity that is valid and enforceable. Executive
hereby acknowledges that this Section 8 shall be given the construction which
renders its provisions valid and enforceable to the maximum extent, not
exceeding its express terms, possible under applicable law.

9.
Patents, Copyrights and Related Matters.

(a)
Disclosure and Assignment. Executive shall immediately disclose to the Company
any and all improvements and inventions that Executive may conceive and/or
reduce to practice individually or jointly or commonly with others while he is
employed with the Company with respect to any methods, processes or apparatus
concerned with the development, use or production of any type of products, goods
or services sold or used by the Company, and any type of products, goods or
services sold or used by the Company. Executive also shall immediately assign,
transfer and set over to the Company his entire right, title and interest in and
to any and all of such inventions as are specified in this Section 9(a), and in
and to any and all applications for letters patent that may be filed on such
inventions, and in and to any and all letters patent that may issue, or be
issued, upon such applications. In connection therewith and for no additional
compensation therefor, but at no expense to Executive, Executive shall sign any
and all instruments deemed necessary by the Company for:

(i)
the filing and prosecution of any applications for letters patent of the United
States or of any foreign country that the Company may desire to file upon such
inventions as are specified in this Section 9(a);

(ii)
the filing and prosecution of any divisional, continuation, continuation-in-part
or reissue applications that the Company may desire to file upon such
applications for letters patent; and

(iii)
the reviving, re-examining or renewing of any of such applications for letters
patent.

Employee is hereby notified that this Section 9(a) shall not apply to any
invention for which no equipment, supplies, facilities, Confidential Information
(defined in Section 6 above) or other trade secret information of the Company
was used and which was developed entirely on Executive’s own time, unless (i)
the invention relates (A) directly to the business of the Company, or (B) to the
Company’s actual or demonstrably anticipated research or development, or (ii)
the invention results from any work performed by Executive for the Company.
(b)
Copyrightable Material. All right, title and interest in all copyrightable
material that Executive shall conceive or originate individually or jointly or
commonly with others, and that arise during the term of his employment with the
Company and out of the performance of his duties and responsibilities under this
Amended Agreement, shall be the property of the Company and are hereby assigned
by Executive to the Company, along with ownership of any and all copyrights in
the copyrightable material. Upon request and without further compensation
therefor, but at no expense to Executive, Executive shall execute any and all
papers and perform all other acts necessary to assist the Company to obtain and
register copyrights on such materials in any and all countries. Where
applicable, works of authorship created by Executive for the Company in
performing his duties and responsibilities hereunder shall be considered “works
made for hire,” as defined in the U.S. Copyright Act.

(c)
Know-How and Trade Secrets. All know-how and trade secret information conceived
or originated by Executive that arises during the term of his employment with
the Company and out of the performance of his duties and responsibilities
hereunder or any related material or information shall be the property of the
Company, and all rights therein are hereby assigned by Executive to the Company.

(d)
Exclusion. The Company expressly acknowledges and agrees that the terms of this
Section 9 shall not apply to any intellectual property rights now or hereafter
owned or developed, in whole or in part, by or on behalf of Orin and related to
Orin’s current business and whether or not conceived or reduced to practice by
the Executive, either individually or in common with others, provided that
Executive is not in breach of his obligation under Section 6 of this Amended
Agreement in connection therewith.

10.
Remedies. Executive hereby acknowledges that the provisions of Sections 6, 7, 8,
and 9 above are reasonable and necessary to protect the legitimate interests of
the Company and that any violation of these Sections by Executive may cause
substantial and irreparable harm to the Company to such an extent that monetary
damages alone would be an inadequate remedy therefor. Therefore, in the event
that Executive violates any provision of Sections 6, 7, 8 or 9, the Company
shall be entitled to injunctive and other equitable relief, in addition to all
the other remedies it may have without the necessity of proving actual monetary
damages. In the event the Company is successful in enforcing Section 6, 7, 8
and/or 9 of this Agreement through the issuance of a court order, arbitration
award, or a mediated court order, whichever is applicable, it also will be
entitled to recover from Executive its reasonable costs, disbursements, and
attorney’s fees incurred through counsel of its choice. The Company will further
be entitled to any accounting from





--------------------------------------------------------------------------------




Executive and any person or entity associated with Executive as to revenues
wrongfully realized because of a violation of this Amended Agreement.
11.
Termination of Employment.

(a)
The Executive’s employment with the Company shall terminate immediately upon:

i.
Executive’s receipt of written notice from the Company of the termination of his
employment, other than notice that the Company elects not to extend the term of
this Amended Agreement;

ii.
Executive’s abandonment of his employment or his resignation, other than notice
to the Company that he elects not to extend the term of this Amended Agreement;

iii.
Executive’s Disability;

iv.
Executive’s death; or

v.
the expiration of the term of Executive’s employment with the Company, following
written notice by either party as specified in Section 3 hereof.

(b)
The date upon which Executive’s termination of employment with the Company
occurs shall be the “Termination Date.”

12.
Payments upon Termination of Employment.

(a)
If Executive’s employment with the Company is terminated:

(i)
by the Company for any reason other than for Cause, including upon expiration of
the term of this Amended Agreement following notice by the Company as specified
in Section 3 hereof, or

(ii)
by Executive as a result of his resignation for Good Reason,

and such termination is not by reason of Executive’s death or Disability, then
(notwithstanding and in lieu of any executive severance policy of the Company
now or then in existence), Executive shall receive the following severance pay
and benefits, subject to the requirements of Sections 12(d) and 12(e) below:
(A)
The Company shall pay to Executive (1) his Base Salary through the Termination
Date, (2) one and one-half times annual Base Salary at the highest rate in
effect at any time in the one-year period preceding the Termination Date, and
(3) one and one-half times the target annual incentive bonus determined from
such annual Base Salary pursuant to Section 4(b) of this Amended Agreement.
Except as provided in subsection (B) of this Section 12(a), such severance pay
shall be paid in accordance with the Company’s customary payroll procedures.

(B)
If, as of the Termination Date, (1) the Company’s common stock is “publicly
traded” as determined under Section 409A of the Code, (2) Employee is a
“specified employee” as determined under Code Section 409A, and (3) any portion
of the severance pay due Employee under the preceding subsection (A) would
exceed the sum of the applicable limited separation pay exclusions as determined
pursuant to Code Section 409A, then payment of the excess amount shall be
delayed until the first regular payroll date of the Company following the six
month anniversary of Executive’s Termination Date (or the date of his death, if
earlier than that anniversary), and shall include a lump sum equal to the
aggregate amounts that Executive would have received had payment of this excess
amount been made after the Termination Date as provided in the preceding
subsection (A). However, if Executive continues to perform any services for the
Company (as an employee or otherwise) after the Termination Date, such six-month
period shall be measured from the date of Executive's “separation from service”
as defined under Code Section 409A.

(C)
Upon the termination of Executive’s employment, provided that Executive elects
continuation coverage pursuant to COBRA or similar state laws and also timely
completes and returns to the Company the documents and payments required for
that election, the Company shall continue to provide to Executive and his
dependents (as applicable) for a period of twelve (12) consecutive months after
the Termination Date, group health, dental and life insurance benefits to the
extent that such benefits were in effect for Executive and his family as of the
Termination Date, subject to Executive’s timely payment of his share of the
applicable premiums at the same rate (if any) he was paying before the
Termination Date. Benefit continuation under this Section 12(a) shall be
concurrent with any coverage under the Company’s plans pursuant to COBRA or
similar state laws.

(D)
The Company shall provide to Executive all other applicable post-termination
benefits under benefit plans and programs then applicable to Executive in
accordance with the terms of such plans and programs.

Notwithstanding the provisions of subsection (C) above, the Company shall be
entitled to cease paying its share of the cost for providing health, dental or
life insurance benefits to Executive after the Termination Date if Executive
becomes eligible for comparable replacement group health or life insurance
coverage (as applicable) from any other employer. For purposes of mitigation and
reduction of the Company’s financial obligations to Executive under this Section
12(a), Executive shall promptly and fully disclose to the Company in writing the
fact that he has become eligible for such comparable replacement group health,
dental or




--------------------------------------------------------------------------------




life insurance coverage from any other employer, and Executive shall be liable
to repay any amounts to the Company that should have been so mitigated or
reduced but for Executive’s failure or unwillingness to make such disclosure.
(b)
If Executive’s employment with the Company is terminated by reason of:

(i)
Executive’s abandonment of his employment or Executive’s resignation for any
reason other than Good Reason,

(ii)
termination of Executive’s employment by the Company for Cause,

(iii)
termination of Executive’s employment by the Company by reason of Executive’s
death or Disability, or

(iv)
the expiration of the term of Executive’s employment with the Company following
the delivery of written notice by Executive as specified in Section 3 hereof,

then the Company shall pay to Executive or his beneficiary or his estate, as the
case may be, his Base Salary through the Termination Date, and the Company shall
provide to Executive all applicable post-termination benefits under benefit
plans and programs then applicable to Executive in accordance with the terms of
such plans and programs.
(c)
In the event of termination of Executive’s employment, the sole obligations of
the Company shall be its obligation to make the payments called for by Section
12(a) or 12(b) hereof, as the case may be, and the Company shall have no other
obligation to Executive or to his beneficiary or his estate, except as otherwise
provided, by law, under the terms of this Amended Agreement or any other
applicable agreement between Executive and the Company, under the terms of any
employee benefit plans or programs then maintained by the Company in which
Executive participates, or to provide continued indemnification or advancement
of expenses under the Company’s articles or by-laws, applicable law, or any
indemnification agreement with Executive.

(d)
Notwithstanding the foregoing provisions of this Section 12, the Company shall
not be obligated to make any severance payments to Executive under Section 12(a)
unless Executive shall have signed a release of claims in favor of the Company
substantially in the form attached as Exhibit A (with such modifications or
additional specifics as may be warranted by changes in applicable law), all
applicable consideration periods, revocation periods, and rescission periods
provided by law shall have expired, and Executive is in strict compliance with
the terms of this Amended Agreement as of the dates of the payments.

(e)
The Company will only offer Executive the severance payments under Section 12(a)
of this Amended Agreement if Executive agrees to the reasonable restrictions on
Executive’s competitive activities that are more fully set forth in Section 8 of
this Amended Agreement. Accordingly, and notwithstanding the foregoing
provisions of this Section 12, if Executive is in material breach of any
covenant in Sections 6, 7, 8, or 9 of this Amended Agreement, then, in addition
to other available remedies provided in this Amended Agreement or under
applicable law, Executive shall cease to be eligible for the severance payments
under Section 12(a) of this Amended Agreement and, upon the Company’s written
request, must promptly repay to the Company any severance payments previously
received under Section 12(a) of this Amended Agreement; provided further, that
any amount to be repaid shall be on a gross basis in the amount actually paid to
Executive by the Company, without reduction for any taxes withheld.

(f)
Upon termination of Executive’s employment for any reason, Executive’s
obligations in Sections 6, 7, 8, and 9 of this Amended Agreement survive and
remain in full force and effect.

13.
Termination Of Employment Following An Event; Acceleration of Awards.

(a)
If Executive’s Termination Date occurs during the Transition Period, and if such
termination is involuntary at the initiative of the Company without Cause
(including upon expiration of the term of this Amended Agreement following
notice by the Company as specified in Section 2 hereof) or at the initiative of
Executive for Good Reason, then in addition to such Base Salary, paid in
accordance with the Company’s regular payroll practices and applicable plans and
programs, the Company shall provide to Executive the following, subject to
satisfaction of the conditions set forth in Section 13(c):

(i)
The Company shall pay to Executive (1) an amount equal to twenty-four (24)
months (“Severance Period”) of the greater of Executive’s monthly rate of Base
Salary (a) in effect immediately preceding the Event or (b) in effect as of the
Termination Date and (2) two (2) times the target annual incentive bonus
determined from such Base Salary pursuant to Section 4(b) of this Amended
Agreement.

A.
In the event any payment becomes payable to Executive pursuant to Section
13(a)(i), then any such payment shall be reduced by any severance payment that
Executive is eligible to receive from the Company, its Subsidiaries or its
successors under Section 12 of this Amended Agreement, or any policy or plan of
the Company or agreement between the Company and Executive, other than this
Amended Agreement, in connection with the Event or the termination of
Executive’s employment with the Company. Such offset could result in no payment
under Section 13(a)(i).

B.
Any payment to which Executive is entitled under this Section 13 shall be paid
to Executive in a lump sum on the first business day following the expiration of
all rescission periods provided by law applicable to the release specified in
Section 13(c), provided that Executive has satisfied all of the conditions set





--------------------------------------------------------------------------------




forth in Section 13(c). Notwithstanding the foregoing, if, as of the Termination
Date, (1) the Company’s common stock is “publicly traded” as determined under
Section 409A of the Code, (2) Employee is a “specified employee” as determined
under Code Section 409A, and (3) any portion of the severance pay due Employee
under the preceding subsection (A) would exceed the sum of the applicable
limited separation pay exclusions as determined pursuant to Code Section 409A,
then payment of the excess amount shall be delayed until the first regular
payroll date of the Company following the six month anniversary of Executive’s
Termination Date (or the date of his death, if earlier than that anniversary),
and shall include a lump sum equal to the aggregate amounts that Executive would
have received had payment of this excess amount been made after the Termination
Date as provided in the preceding subsection (A). However, if Executive
continues to perform any services for the Company (as an employee or otherwise)
after the Termination Date, such six-month period shall be measured from the
date of Executive’s “separation from service” as defined under Code Section
409A.
(ii)
The Company will provide continued coverage through the end of the month in
which the termination occurs for any medical coverage to the extent Executive
was enrolled for such coverage on Executive’s termination of employment and
continued coverage for the length of the Severance Period under COBRA, to the
extent permissible under the terms of the applicable plan. The Company will
continue to subsidize the coverage and Executive will pay the same rates as
current Company employees for such coverage. The full rate for continuation
coverage will be charged to Executive the first month following the end of the
Severance Period, if continued coverage remains available at that time.

(b)
If Executive’s Termination Date occurs during the Transition Period or otherwise
following an Event, and such termination is:

(i)
by reason of Executive’s abandonment of or resignation from employment for any
reason (other than during the Transition Period for Good Reason);

(ii)
by reason of termination of Executive’s employment by the Company for Cause;

(iii)
because of Executive’s death or Disability; or

(iv)
upon or following expiration of the term of this Amended Agreement following the
delivery of written notice by Executive as specified in Section 2 hereof,

then the Company’s obligation to pay compensation and benefits to Executive, or
Executive’s beneficiary or Executive’s estate, as the case may be, will be
governed by Section 10(b).
(c)
Notwithstanding anything above to the contrary, the Company will not be
obligated to provide Executive with any of the consideration under Section 13(a)
hereof, including all subparts, unless:

(i)
Executive has signed a release of claims in favor of the Company and its
Subsidiaries, affiliates and related entities, and their directors, officers,
insurers, employees and agents, in the form set forth in Exhibit A to this
Amended Agreement;

(ii)
all applicable rescission periods provided by law for releases of claims shall
have expired and Executive has not rescinded the release of claims; and

(iii)
Executive is in substantial compliance with the material terms of this Amended
Agreement as of the dates of such payments; and

(iv)
Executive agrees to the reasonable restrictions on Executive’s competitive
activities that are more fully set forth in Sections 6, 7, 8, and 9 of this
Amended Agreement. Accordingly, and notwithstanding the foregoing provisions of
this Section 13, if Executive is in material breach of any covenant in Sections
6, 7, 8 and 9 of this Amended Agreement, then, in addition to other available
remedies provided in this Amended Agreement or under applicable law, Executive
shall cease to be eligible for the severance payments under Section 13(a)(i) of
this Amended Agreement and, upon the Company’s written request, must promptly
repay to the Company any severance payments previously received under Section
13(a)(i) of this Amended Agreement; provided further, that any amount to be
repaid shall be on a gross basis in the amount actually paid to Executive by the
Company, without reduction for any taxes withheld.

(d)
Notwithstanding any provision to the contrary set forth in any Plan documents,
or in any other agreement governing the award of Incentives thereunder, upon the
occurrence of an Event: (x) the restrictions on any and all shares of restricted
stock awards shall lapse immediately, (y) any and all outstanding unvested stock
options, stock appreciation rights and other equity based awards granted to
Executive under any Plan that are subject to vesting requirements shall
immediately become exercisable in full; and (z) any and all performance units
and other performance-based Incentives shall be deemed earned at 100% of the
target level thereof. If at the time of the Event, a Plan document or other
agreement governing the award of any Incentive thereunder granted from and after
the Amended Agreement Date prohibits the foregoing, then Executive shall not be
entitled to any of the benefits described in this Section 13(d) with respect to
such Incentive.

 




--------------------------------------------------------------------------------




14.
Limitation on Parachute Payments.

(a)
Notwithstanding any provision to the contrary set forth in the Amended
Agreement, or any other plan, arrangement or agreement to the contrary
(including without limitation Section 12(e) of the Plan), if any of the payments
or benefits provided or to be provided by the Company or its affiliates to
Executive or for Executive’s benefit pursuant to the terms of the Amended
Agreement or otherwise (“Covered Payments”) constitute parachute payments
(“Parachute Payments”) within the meaning of Section 280G of the Code and would,
but for this Section 14 be subject to the excise tax imposed under Section 4999
of the code (or any successor provision thereto) or any similar tax imposed by
state or local law or any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), then the Covered Payments shall be payable
either (i) in full or (ii) reduced to the minimum extent necessary to ensure
that no portion of the Covered Payments is subject to the Excise Tax, whichever
of the foregoing (i) or (ii) results in the Executive’s receipt on an after-tax
basis of the greatest amount of benefits after taking into account the
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax).

(b)
The Covered Payments shall be reduced in a manner that maximizes Executive’s
economic position. In applying this principle, the reduction shall be made in a
manner consistent with the requirements of Section 409A of the Code, and where
two economically equivalent amounts are subject to reduction by payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

(c)
Any determination required under this Section 14(c) shall be made in writing in
good faith by an accounting firm selected by the Company, which is reasonably
acceptable to Executive and whose consent shall not be unreasonably withheld
(the “Accountants”), which shall provide detailed supporting calculations to the
Company and the Executive as required by the Company or the Executive. The
Company and the Executive shall provide the Accountants with such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 14(c). The Company shall be responsible for all
fees and expenses of the Accountants.

(d)
It is possible that after the determinations and selections made pursuant to
this Section 14 the Executive will receive Covered Payments that are in the
aggregate more than the amount provided under this Section 14 (“Overpayment”) or
less than the amount provided under this Section 14 (“Underpayment”).

(i)
In the event that: (A) the Accountants determine, based upon the assertion of a
deficiency by the Internal Revenue Service against either the Company or
Executive which the Accountants believe has a high probability of success, that
an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then
Executive shall pay any such Overpayment to the Company.

(ii)
In the event that: (A) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of the Executive.

15.
Other Post-Termination Obligations.

(a)
Resignation From Positions. Immediately upon termination of Executive’s
employment with the Company for any reason, Executive will resign all positions
then held as a director or officer of the Company and of any Subsidiary, parent
or affiliated entity of the Company.

(b)
Return of Records and Property. Immediately upon termination of Executive’s
employment with the Company, or upon earlier request, Executive shall promptly
deliver to the Company any and all Company records and any and all Company
property in his possession or under his control, including without limitation
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, printouts, computer disks, computer tapes, source codes, data, tables
or calculations and all copies thereof, documents that in whole or in part
contain any trade secrets or confidential, proprietary or other secret
information of the Company and all copies thereof, and keys, access cards,
access codes, passwords, credit cards, personal computers, telephones and other
electronic equipment belonging to the Company.

(c)
Cooperation. Following termination of Executive’s employment with the Company
for any reason, Executive will, upon reasonable request of the Company or its
designee, and without expectation of additional compensation, cooperate with the
Company in connection with the transition of Executive’s duties and
responsibilities for the Company; consult with the Company regarding business
matters that Executive was directly and substantially involved with while
employed by the Company; and be reasonably available, with or without subpoena,
to be interviewed, review documents or things, give depositions, testify, or
engage in other reasonable activities in connection with any litigation or
investigation, with respect to matters that Executive then has or may have
knowledge of by virtue of Executive’s employment by or service to the Company or
any Subsidiary, parent or affiliated entity of the Company.





--------------------------------------------------------------------------------




(d)
Non-Disparagement. Executive will not malign, defame or disparage the
reputation, character, image, products or services of the Company, or the
reputation or character of the Company’s directors, officers, employees or
agents, provided that nothing in this Section 15(d) shall be construed to limit
or restrict Executive from taking any action that Executive in good faith
reasonably believes is necessary to fulfill Executive’s fiduciary obligations to
the Company, or from providing truthful information in connection with any legal
proceeding, government investigation or other legal matter.

16.
Section 409A. This Amended Agreement is intended to satisfy, or be exempt from,
the requirements of Section 409A(a)(2), (3) and (4) of the Code, including
current and future guidance and regulations interpreting such provisions issued
by the Department of Treasury or Internal Revenue Service and should be
interpreted accordingly. To the extent that any provision of this Amended
Agreement fails to satisfy those requirements, the provision shall automatically
be modified in a manner that, in the good-faith opinion of the Company, brings
the provisions into compliance with those requirements while preserving as
closely as possible the original intent of the provision and this Amended
Agreement. The Company and Executive agree to execute a revised Amended
Agreement if and to the extent necessary to satisfy the form requirements of
Section 409A of the Code.

17.
Miscellaneous.

(a)
Defined Terms. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in this Amended Agreement. For the sake of clarity,
references to “Section(s)” herein shall refer to the corresponding Sections of
this Amended Agreement.

(b)
Tax Matters. Executive acknowledges that the Company shall deduct from any
compensation payable to Executive or payable on his behalf under this Amended
Agreement all applicable federal, state, and local income and employment taxes
and other taxes and withholdings required by law.

(c)
Public Announcement. The Company shall give Executive a reasonable opportunity
to review and comment on any public announcement relating to this Amended
Agreement.

(d)
Company Approvals. The Company represents and warrants to Executive that it (and
to the extent required, the Board, and the Committee) has taken all corporate
action necessary to authorize this Amended Agreement.

(e)
No Mitigation. In no event shall Executive be obligated to seek other employment
or take any other action to mitigate the amounts payable to Executive under any
of the provisions of this Amended Agreement, nor shall the amount of any payment
hereunder be reduced by any compensation earned as a result of Executive’s
employment by another employer, except that any continued welfare benefits may
be reduced as provided for by the last paragraph of Sections 12(a).

(f)
Liability Insurance and Indemnification. The Company shall maintain directors’
and officers’ liability insurance for Executive while employed and thereafter at
a level equivalent to the level provided for current officers or directors of
the Company. The Company shall indemnify Executive for any job-related liability
to the fullest extent permitted by applicable law, Company by-laws, and any
other applicable indemnification agreements.

(g)
Enforcement. If the Company fails to pay any amount provided under this Amended
Agreement when due, the Company shall pay interest on such amount at a rate
equal to the rate of interest charged from time to time by the Company’s
principal revolving credit lender, or if there is no principal revolving credit
lender, the prime commercial lending rate announced by Wells Fargo Bank (or its
successor) as in effect from time to time; but in no event more than the highest
legally permissible interest rate permitted for this Amended Agreement by
applicable law. In the event of any proceeding, arbitration or litigation for
breach of this Amended Agreement, the prevailing party shall be entitled to
recover his or its reasonable costs and attorney’s fees.

(h)
Beneficiary. If Executive dies before receiving all of the amounts payable to
him in accordance with the terms and conditions of this Amended Agreement, such
amounts shall be paid to the beneficiary (“Beneficiary”) designated by Executive
in writing to the Company during his lifetime, or if no such Beneficiary is
designated, to Executive’s estate. Executive may change his designation of
Beneficiary or Beneficiaries at any time or from time to time without the
consent of any prior Beneficiary, by submitting to the Company in writing a new
designation of Beneficiary.

(i)
Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Amended Agreement shall be
governed by the laws of the State of Minnesota without giving effect to any
choice or conflict of law provision or rule, whether of the State of Minnesota
or any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Minnesota.

(j)
Jurisdiction; Venue. Because (i) the Company is a Minnesota corporation based in
Hennepin County, Minnesota, (ii) its significant contracts are governed by
Minnesota law, and (iii) it is mutually agreed that it is in the best interests
of Company customers, vendors, suppliers and employees that a uniform body of
law consistently interpreted be applied to the relationships that the Company
has with other such persons and entities, this Amended Agreement is deemed
entered into in the State of Minnesota between the Company and Executive. The
Hennepin County District Court or the United States District Court for the
District of Minnesota will have exclusive jurisdiction and venue over any
disputes between the Company and Executive in any action arising





--------------------------------------------------------------------------------




out of or related to either your or the Company’s obligations in this Amended
Agreement. Executive and the Company consent to jurisdiction of those courts and
hereby waive any defense of lack of personal jurisdiction or forum non
conveniens.
(k)
Entire Agreement. Except as otherwise provided herein, the Amended Agreement
contains the entire agreement of the parties relating to the subject matter
hereof and supersedes all prior agreements and understandings with respect to
such subject matter, including the 2008 Agreement, 2010 Agreement and the Key
Employee Agreement, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Amended
Agreement that are not set forth herein.

(l)
Amendments. No amendment or modification of this Amended Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.

(m)
No Waiver. No term or condition of this Amended Agreement shall be deemed to
have been waived, except by a statement in writing signed by the party against
whom enforcement of the waiver is sought. Any written waiver shall not be deemed
a continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

(n)
Assignment. This Amended Agreement shall not be assignable, in whole or in
party, by either party without the written consent of the other party, except
that the Company may, without the written consent of Executive, assign its
rights and obligations under this Amended Agreement to any corporation or other
business entity (i) with which the Company may merge or consolidate, or (ii) to
which the Company may sell or transfer all or substantially all of its assets or
capital stock. No such assignment without the written consent of Executive shall
discharge the Company from liability hereunder, and such assignee jointly and
severally with the Company shall thereafter be deemed to be the “Company” for
purposes of all terms and conditions of this Amended Agreement, including this
Section 17.

(o)
Separate Representation. Executive hereby acknowledges that he has sought and
received independent advice from counsel of Executive’s own selection in
connection with this Amended Agreement and has not relied to any extent on any
director, officer, or stockholder of, or counsel to, the Company in deciding to
enter into this Amended Agreement. The Company shall promptly reimburse
Executive for reasonable attorneys’ fees and costs incurred by Executive in
obtaining legal advice in connection with the negotiation and execution of this
Amended Agreement, upon receipt by the Company of appropriate documentation of
such fees and costs.

(p)
Notices. Any notice hereunder shall be in writing and shall be deemed to have
been duly given if delivered by hand, sent by reliable next-day courier, or sent
by registered or certified mail, return receipt requested, postage prepaid, to
the party to receive such notice addressed as follows:

If to the Company:
ValueVision Media, Inc.
6740 Shady Oak Road
Eden Prairie, MN 55344-3433
Attention: General Counsel


and to:


ValueVision Media, Inc.
6740 Shady Oak Road
Eden Prairie, MN 55344-3433
Attention: Board of Directors


If to Executive:
Keith R. Stewart
20305 Lakeview Avenue
Deephaven, MN 55331


or addressed to such other address as may have been furnished to the sender by
notice hereunder. All notices shall be deemed given on the date on which
delivered if delivered by hand or on the date sent if sent by overnight courier
or certified mail, except that notice of change of address will be effective
only upon receipt by the other party.
(q)
Counterparts. This Amended Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.





--------------------------------------------------------------------------------




(r)
Severability. Subject to Section 8(d) hereof, to the extent that any portion of
any provision of this Amended Agreement shall be invalid or unenforceable, it
shall be considered deleted herefrom and the remainder of such provision and of
this Amended Agreement shall be unaffected and shall continue in full force and
effect.

(s)
Captions and Headings. The captions and paragraph headings used in this Amended
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Amended Agreement or any of the
provisions hereof.

[Signature page immediately following]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive and the Company have executed this Amended
Agreement as of the Amended Agreement Date.
VALUEVISION MEDIA, INC.
By
/s/ Teresa Dery
Its SVP & General Counsel
 
/s/ Keith R. Stewart  
 







--------------------------------------------------------------------------------




EXHIBIT A


FORM OF RELEASE


GENERAL RELEASE
This General Release (“Agreement”) is made and entered into by and between
ValueVision Media, Inc. (the “Company”) and Keith R. Stewart (the “Executive”).
BACKGROUND
A.
The Company and Executive are parties to an Employment Agreement that, among its
terms, provides that the Company will pay Executive certain individually
tailored severance benefits (the “Severance”) upon the termination of
Executive’s employment under certain circumstances (the “Employment Agreement”).

B.
Under the Employment Agreement, the Company is not obligated to pay the
Severance unless Executive has signed a release of claims in favor of the
Company. The parties intend this Agreement to be that release of claims.

NOW, THEREFORE, based on the foregoing and the terms and conditions below, the
Company and Executive, desiring to amicably resolve any and all existing and
potential disputes between them as of the date each executes this Agreement, and
in consideration of the obligations and undertakings set forth below and
intending to be legally bound, agree as follows.
1.
Company’s Obligations.    In return for “Executive’s Obligations” (as defined in
Section 2 below), and provided that Executive signs this Agreement and does not
exercise Executive’s rights to revoke or rescind Executive’s waivers of certain
discrimination claims (as described in Section 5 below), the Company will pay to
Executive the Severance.

2.
Executive’s Obligations. In return for the Company’s Obligations in section 1
above, Executive knowingly and voluntarily agrees to the following:

(a)
Executive hereby fully, finally and forever releases, waives, and discharges, to
the maximum extent that the law permits, any and all legal and equitable claims
against the Company that Executive has through the date on which Executive signs
this Agreement. This full and final release, waiver, and discharge extends to
all and each of every legal and equitable claim(s) of any kind or nature
whatsoever including, without limitation, the following:

(i)
All claims that Executive has now, whether Executive now knows about or suspects
such claims;

(ii)
All claims for attorney’s fees;

(iii)
All rights and claims of age discrimination and retaliation under the Age
Discrimination in Employment Act (“ADEA”) as amended by the Older Workers
Benefit Protection Act of 1990 (“OWBPA”); and discrimination and retaliation
claims of any kind or nature whatsoever under federal, state, or local law,
including, for example, claims of discrimination and retaliation under Title VII
of the Civil Rights Act of 1964, the Americans With Disabilities Act (“ADA”),
and the Minnesota Human Rights Act (“MHRA”);

(iv)
All claims arising out of Executive’s employment and Executive’s separation from
employment with the Company including, for example, any alleged breach of
contract, breach of implied contract, wrongful or illegal termination,
defamation, invasion of privacy, fraud, promissory estoppel, and infliction of
emotional distress;

(v)
All claims for any other compensation, including vacation pay, other paid time
off, severance pay, other severance benefits, incentive opportunity pay, other
grants of incentive compensation, grants of stock, and stock options;

(vi)
All claims under the Employee Retirement Security Act of 1974, as amended
(“ERISA”); and

(vii)
All claims for any other alleged unlawful employment practices arising out of or
relating to Executive’s employment or separation from employment with the
Company.

(b)
Executive will not commence any civil actions against the Company except as
necessary to enforce its obligations under this Agreement. The Severance that
Executive is receiving in this Agreement has a value that is greater than
anything to which Executive is entitled. Other than what Executive is receiving
in this Agreement, the Company owes Executive nothing else in return for
Executive’s Obligations.

3.
Certain Definitions. For purposes of Section 2, “Executive” means Keith R.
Stewart and any person or entity that has or obtains any legal rights or claims
through Keith R. Stewart. Further, the “Company” means ValueVision Media, Inc.;
and any parent, subsidiary, and affiliated organization or entity in the present
or past related to ValueVision Media, Inc.; and past and present officers,
directors, members, governors, attorneys, employees, agents, insurers,
successors, and assigns of, and any person who acted on behalf of or instruction
of ValueVision Media, Inc.





--------------------------------------------------------------------------------




4.
Other Provisions.    

(a)
The Company has paid Executive in full for all reimbursable business expenses,
earned annualized salary, bonus pay, and any other earnings through the last day
of Executive’s employment.

(b)
This Agreement does not prohibit Executive from filing an administrative charge
of discrimination with, or cooperating or participating in an investigation or
proceeding conducted by, the Equal Employment Opportunity Commission or other
federal or state regulatory or law enforcement agency.

(c)
Nothing in this Agreement affects Executive’s rights in any benefit plan or
program in which Executive was a participant while employed by the Company. The
terms of such plans and programs control Executive’s rights.

(d)
The Company will indemnify Executive as permitted by and pursuant to any
agreement or policy that the Company has adopted relating to indemnification of
directors, officers, and employees; and as permitted by and pursuant to any
provision of the Company’s articles or by-laws relating to such indemnification.

(e)
Executive will continue to be covered as permitted by and pursuant to any policy
of directors and/or officers liability insurance policy on the terms and
conditions of the applicable policy documents.

5.
Executive’s Rights to Counsel, Consider, Revoke and Rescind.

(a)
The Company hereby advises Executive to consult with an attorney prior to
signing this Agreement.

(b)
Executive further understands that Executive has 21 days to consider Executive’s
release of rights and claims of age discrimination under the ADEA and OWBPA,
beginning the date on which Executive receives this Agreement. If Executive
signs this Agreement, Executive understands that Executive is entitled to revoke
Executive’s release of any rights or claims under the ADEA and OWBPA within
seven days after Executive has executed it, and Executive’s release of any
rights or claims under the ADEA and OWBPA will not become effective or
enforceable until the seven-day period has expired.

(c)
Executive understands that Executive may rescind Executive’s waiver of
discrimination claims under the MHRA within 15 calendar days after the date on
which Executive signs this Agreement. To rescind this waiver, Executive must put
the rescission in writing and deliver it to the Company by hand or mail within
the 15-day period. If Executive delivers the rescission by mail it must be: (i)
Postmarked within 15 calendar days after the date on which Executive signs this
Agreement; (ii) addressed to the Company, c/o Teresa Dery, 6740 Shady Oak Road,
Eden Prairie, MN Minneapolis, MN 55344-3433; and (iii) sent by certified mail
return receipt requested.

If Executive revokes or rescinds Executive’s waivers of discrimination claims as
provided above, this Agreement will be null and void.
6.    Non-Admission. The Company and Executive enter into this Agreement
expressly disavowing fault, liability and wrongdoing, liability at all times
having been denied. Neither this Agreement, nor anything contained in it, will
be construed as an admission by either of them of any liability, wrongdoing or
unlawful conduct whatsoever. If this Agreement is not executed, no term of this
Agreement will be deemed an admission by either party of any right that he/it
may have with or against the other.
7.    No Oral Modification or Waiver. This Agreement may not be changed orally.
No breach of any provision hereof can be waived by either party unless in
writing. Waiver of any one breach by a party will not be deemed to be a waiver
of any other breach of the same or any other provision hereof.
8.    Governing Law. This Agreement will be governed by the substantive laws of
the State of Minnesota without regard to conflicts of law principles.
9.    Forum Selection-Jurisdiction and Venue. Any disputes arising out of or
related to this Agreement or any breach or alleged breach hereof shall be
exclusively decided by the Hennepin County District Court in Minnesota.
Executive hereby irrevocably consents to the personal jurisdiction of this court
in connection with any dispute related to this Agreement, and he expressly
waives any defense of inconvenient forum. He further waives any bond, surety, or
other security that might be required of the Company with respect to any such
dispute.
10.    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart will be deemed to be an original
instrument, and all such counterparts together will constitute but one
agreement.
11.    Blue Pencil Doctrine. In the event that any provision of this Agreement
is unenforceable under applicable law, the validity or enforceability of the
remaining provisions will not be affected. To the extent any provision of this
Agreement is judicially determined to be unenforceable, a court of competent
jurisdiction may reform any such provision to make it enforceable. The
provisions of this Agreement will, where possible, be interpreted so as to
sustain its legality and enforceability.
12.    Agreement Freely Entered Into. Executive and the Company have voluntarily
and free from coercion entered into this Agreement. Each has read this Agreement
carefully and understands all of its terms, and has had the opportunity to
discuss this Agreement with his/its own attorney prior to its execution. In
agreeing to sign this Agreement, neither party has relied on any statements or
explanations made by the other party, their respective agents or attorneys
except as set forth in this Agreement. Both parties agree to abide by this
Agreement.




--------------------------------------------------------------------------------




Dated:
April 1, 2014
/s/ Keith R. Stewart  
 
 
 
 
 
 
Dated:
April 1, 2014
ValueVision Media, Inc.
 
 
/s/
 
 
Its











 










--------------------------------------------------------------------------------




EXHIBIT B




Definitions from the 2011 Omnibus Incentive Plan


(j)    “Event” means any of the following:


(1)    The acquisition by any individual, entity or group (within the meaning of
Exchange Act Sections 13(d)(3) or 14(d)(2)) of beneficial ownership (within the
meaning of Exchange Act Rule 13d‑3) of 30% or more of either (i) the
then‑outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then‑outstanding voting
securities of the Company entitled to vote generally in the election of the
Board (the “Outstanding Company Voting Securities”); provided, however, that the
following acquisitions shall not constitute an Event:


(A)    any acquisition of common stock or voting securities of the Company
directly from the Company,


(B)    any acquisition of common stock or voting securities of the Company by
the Company or any of its wholly owned Subsidiaries,


(C)    any acquisition of common stock or voting securities of the Company by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its Subsidiaries, or


(D)    any acquisition by any corporation with respect to which, immediately
following such acquisition, more than 70% of, respectively, the then‑outstanding
shares of common stock of such corporation and the combined voting power of the
then‑outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately before such acquisition in
substantially the same proportions as was their ownership, immediately before
such acquisition, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;


(2)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director of the Board
after the Effective Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest


(3)    Approval by the shareholders of the Company of a reorganization, merger,
consolidation or statutory exchange of Outstanding Company Voting Securities,
unless immediately following such reorganization, merger, consolidation or
exchange, all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately before such reorganization,
merger, consolidation or exchange beneficially own, directly or indirectly, more
than 70% of, respectively, the then‑outstanding shares of common stock and the
combined voting power of the then‑outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger, consolidation or exchange in
substantially the same proportions as was their ownership, immediately before
such reorganization, merger, consolidation or exchange, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be; or


(4)    Approval by the shareholders of the Company of (i) a complete liquidation
or dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation with
respect to which, immediately following such sale or other disposition, more
than 70% of, respectively, the then‑outstanding shares of common stock of such
corporation and the combined voting power of the then‑outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately before such sale or other disposition in
substantially the same proportion as was their ownership, immediately before
such sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be.


Notwithstanding the above, an Event shall not be deemed to occur with respect to
a recipient of an Award if the acquisition of the 30% or greater interest
referred to in paragraph (1) is by a group, acting in concert, that includes
that recipient of an Award or if at least 30% of the then‑outstanding common
stock or combined voting power of the then‑outstanding voting securities (or
voting equity interests) of the surviving corporation or of any corporation (or
other entity) acquiring all or substantially all of the




--------------------------------------------------------------------------------




assets of the Company shall be beneficially owned, directly or indirectly,
immediately after a reorganization, merger, consolidation, statutory share
exchange or disposition of assets referred to in paragraphs (3) or (4) by a
group, acting in concert, that includes that recipient of an Award.


(n)    “Fundamental Change” shall mean a dissolution or liquidation of the
Company, a sale of substantially all of the assets of the Company, a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, or a statutory share exchange
involving capital stock of the Company.




